Citation Nr: 1146627	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO. 02-08 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral pes planus. 

2. Whether new and material evidence has been received to reopen an claim of entitlement to service connection for residuals, fracture, left fifth metatarsal, and, if so, whether service connection may be granted (left foot disorder). 

3. Entitlement to service connection for a right ankle disorder.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1986 through December 1990; reserve component service is also noted.

The issue of entitlement to service connection for arthritis of the left ankle will not be addressed in this decision. The Veteran is represented by a private attorney in that matter and the appeal on that issue follows a November 2004 Court of Appeals for Veterans Claims (Court) remand. The Veteran's private attorney only represents the Veteran on the issue of service connection for a left ankle disorder. As a result, that issue will be decided in separate decision.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated June 2006 and sent to the Veteran in July 2006 (hereinafter referred to as the July 2006 rating decision) of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. In those decisions, the RO denied claims of entitlement to service connection for bilateral pes planus and service connection for a right ankle disorder, and determined that new and material evidence had been received to reopen a claim of entitlement to service connection for residuals, fracture, left fifth metatarsal, and denied that claim on the merits.  The issues were remanded to the RO in a Board decision September 2008 to ask the Veteran to clarify his intent in a document he submitted in July 2006; whether he intended to file a notice of disagreement with the issues listed on the cover sheet of this decision.

As is discussed in more detail below, the Veteran never filed a notice of disagreement with the July 2006 rating decision or a response to VA's request for clarification. The RO never treated these issues as timely appealed and these issues were not certified to the Board. Therefore, the matter of the Veteran's representation is guided by 38 C.F.R. § 14.631, which addresses representation prior to certification to the Board. In October 2011, the American Legion stated that the Veteran had retained an attorney on a specific claim and that, as a result, they would not represent him. The Board notes that the Veteran only obtained an attorney with regard to the claim for service connection for a left ankle disability. However, under 38 C.F.R. § 14.631, a representative may withdraw at any time prior to certification to the Board "if such withdrawal would not adversely impact the Veteran." As these issues are being dismissed, withdrawal will not adversely impact the Veteran. Withdrawal by The American Legion is permitted.


FINDING OF FACT

A valid notice of disagreement was not received within one year of the July 2006 letter notifying the Veteran of the June 2006 rating decision which denied entitlement to service connection for bilateral pes planus, entitlement to service connection for a right ankle disorder, and found no new and material evidence had been received to reopen a claim of service connection for a left foot disorder.


CONCLUSION OF LAW

The Veteran did not file a timely notice of disagreement to the July 2006 rating decision. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.301, 20.302 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appellate review of a determination is initiated when a notice of disagreement (NOD) is timely filed. 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. The Veteran or his representative has one year from the date the agency of original jurisdiction (AOJ), or RO, mails notice of the determination to file a NOD. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a). The significance of this and other periods allowed for appellate review is that the Board has jurisdiction to review an appeal if a Veteran submit a timely substantive appeal, but does not otherwise have jurisdiction to review an appeal, unless actions by VA waive the filing of a timely substantive appeal. Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (holding that VA waived any objections to the timeliness of the Veteran's substantive appeal because the RO consistently treated the matter as timely appealed and certified the matter to the Board and because testimony regarding the matter was taken before a member of the Board).

An extension of the 60-day period allowed for timely substantive appeal following issuance of an SOC may be granted on request for good cause. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303. As noted above, VA may waive the timeliness of a substantive appeal filed after expiration of the 60 period. Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that VA waived any objections to the timeliness of the Veteran's substantive appeal because the RO obliged the Veteran when he requested that he be allowed to go forward with his claim after expiration of the 60 day period).

A Supplemental Statement of the Case was issued to the Veteran in June 2006. That decision denied the Veteran's claims for an increased rating for the right foot disability and for service connection for a left ankle disorder. 

Also issued in June 2006 was a rating decision that denied the Veteran's claims for service connection for bilateral pes planus, service connection for a left foot disorder, and service connection for a bilateral ankle disorder.

By a response dated in July 2006, the Veteran indicated on an "Appeal Status Election Form" that he was "not satisfied with your decision(s), and am submitting additional evidence at this time. . . . Please send my appeal to the Board of Veterans' Appeals. . . ." However, no additional evidence was received with the Appeal Status Election Form or thereafter. The RO apparently interpreted this disagreement as pertaining only to the issues addressed in the June 2006 SSOC (increased rating for the right foot disability and service connection for a left ankle disorder). Substantive appeal had already been submitted on these issues.

The September 2008 Board remand added the following issues to the title page of the decision: Service connection for bilateral pes planus, service connection for a left foot disorder, and entitlement to service connection for a right ankle disorder. That remand outlined why the Veteran may be confused about which issues were on appeal. On remand, the Veteran was afforded the opportunity to clarify whether he intended only to disagree with the determinations in the June 2006 SSOC, or whether he intended to disagree with the rating decision dated in June 2006. In December 2008, the Veteran was sent a letter which listed the issues in the July 2006 rating decision and June 2006 SSOC. The letter asked the Veteran to clarify whether he intended to disagree with the decisions on any of those issues.

In October 2009, the Veteran submitted a statement requested a VA examination for his right and left ankles. He did not state that he wished to disagree with any of the issues in the July 2006 rating decision and June 2006 SSOC. In December 2010, the Veteran submitted an SSOC Notice Response and checked "I have no other information or evidence to submit. Please return my case to the Board of Veterans' Appeals." No other evidence was received from the Veteran.

The Board finds that the Veteran has not filed a valid Notice of Disagreement on these issues, despite being given an additional opportunity to do so. The Board also finds that VA did not waive the filing of a timely appeal. The RO never treated the matter as timely appealed. These issues were not certified to the Board. Although a hearing was conducted in February 2007, the issues were clearly stated as an increased rating for the right foot disability and service connection for a left ankle disorder. No testimony regarding the matters stated on the title page of this decision was taken. Although these issues were included in the August 2008 Board remand, the remand clearly stated that the Veteran should be asked to clarify whether he was disagreeing with the July 2006 rating decision.

As no Notice of Disagreement was filed within the one-year period following notice to the Veteran of the June 2006 rating decision, an appeal was not perfected with respect to the issues of entitlement to service connection for bilateral pes planus, service connection for a left foot disorder, and service connection for a bilateral ankle disorder. For this reason, the Board has no jurisdiction over the issues, for the purposes of appellate adjudication, and they are dismissed.



ORDER

The issue of entitlement to service connection for bilateral pes planus is dismissed. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals, fracture, left fifth metatarsal, is dismissed. 

The issue of entitlement to service connection for a right ankle disorder is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


